— Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Reversal of the order adjudicating respondent a juvenile delinquent is mandated because the procedures set forth in Family Court Act § 321.3 (1) were not followed (see, Matter of Delfin A., 123 AD2d 318; Matter of Joseph G., 52 AD2d 924; Sobie, Practice Commentary, McKinney’s Cons *1106Laws of NY, Book 29A, Family Ct Act § 321.3). The admission to the allegations of the petition was made by the attorney and not by respondent personally, and the court did not ascertain through allocution that respondent admitted to the acts alleged in the petition, that she voluntarily waived her rights to a fact-finding hearing, and that she was aware of possible dispositional orders. As expressly provided by subdivision (1) (c) of section 321.3, "The provisions of this subdivision shall not be waived.” (Appeal from order of Erie County Family Court, Sedita, J. — violation of probation.) Present— Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.